Title: Toleration in Old and New England, 3 June 1772
From: Franklin, Benjamin
To: 


To the Printer of the London Packet.
Sir,
I Understand from the public papers, that in the debates on the bill for relieving the Dissenters in the point of subscription to the Church Articles, sundry reflections were thrown out against that people, importing, “that they themselves are of a persecuting intolerant spirit, for that when they had here the superiority they persecuted the church, and still persecute it in America, where they compel its members to pay taxes for maintaining the Presbyterian or independent worship, and at the same time refuse them a toleration in the full exercise of their religion by the administrations of a bishop.”

If we look back into history for the character of present sects in Christianity, we shall find few that have not in their turns been persecutors, and complainers of persecution. The primitive Christians thought persecution extremely wrong in the Pagans, but practised it on one another. The first Protestants of the Church of England, blamed persecution in the Roman church, but practised it against the Puritans: these found it wrong in the Bishops, but fell into the same practice themselves both here and in New England. To account for this we should remember, that the doctrine of toleration was not then known, or had not prevailed in the world. Persecution was therefore not so much the fault of the sect as of the times. It was not in those days deemed wrong in itself. The general opinion was only, that those who are in error ought not to persecute the truth: But the possessors of truth were in the right to persecute error, in order to destroy it. Thus every sect believing itself possessed of all truth, and that every tenet differing from theirs was error, conceived that when the power was in their hands, persecution was a duty required of them by that God whom they supposed to be offended with heresy. By degrees more moderate and more modest sentiments have taken place in the Christian world; and among Protestants particularly all disclaim persecution, none vindicate it, and few practise it. We should then cease to reproach each other with what was done by our ancestors, but judge of the present character of sects or churches by their present conduct only.
Now to determine on the justice of this charge against the present dissenters, particularly those in America, let us consider the following facts. They went from England to establish a new country for themselves, at their own expence, where they might enjoy the free exercise of religion in their own way. When they had purchased the territory of the natives, they granted the lands out in townships, requiring for it neither purchase-money nor quit-rent, but this condition only to be complied with, that the freeholders should for ever support a gospel minister (meaning probably one of the then governing sects) and a free-school within the township. Thus, what is commonly called Presbyterianism became the established religion of that country. All went on well in this way while the same religious opinions were general, the support of minister and school being raised by a proportionate tax on the lands. But in process of time, some becoming Quakers, some Baptists, and, of late years some returning to the Church of England (through the laudable endeavours and a proper application of their funds by the society for propagating the gospel) objections were made to the payment of a tax appropriated to the support of a church they disapproved and had forsaken. The civil magistrates, however, continued for a time to collect and apply the tax according to the original laws which remained in force; and they did it the more freely, as thinking it just and equitable that the holders of lands should pay what was contracted to be paid when they were granted, as the only consideration for the grant, and what had been considered by all subsequent purchasers as a perpetual incumbrance on the estate, bought therefore at a proportionably cheaper rate; a payment which it was thought no honest man ought to avoid under the pretence of his having changed his religious persuasion. And this I suppose is one of the best grounds of demanding tythes of dissenters now in England. But the practice being clamoured against by the episcopalians as persecution, the legislature of the Province of the Massachusets-Bay, near thirty years since, passed an act for their relief, requiring indeed the tax to be paid as usual, but directing that the several sums levied from members of the Church of England, should be paid over to the Minister of that Church, with whom such members usually attended divine worship, which Minister had power given him to receive and on occasion to recover the same by law.
It seems that legislature considered the end of the tax was, to secure and improve the morals of the people, and promote their happiness, by supporting among them the public worship of God and the preaching of the gospel; that where particular people fancied a particular mode, that mode might probably therefore be of most use to those people; and that if the good was done, it was not so material in what mode or by whom it was done. The consideration that their brethren the dissenters in England were still compelled to pay tythes to the clergy of the Church, had not weight enough with the legislature to prevent this moderate act, which still continues in full force, and I hope no uncharitable conduct of the church toward the dissenters will ever provoke them to repeal it.
With regard to a bishop, I know not upon what ground the dissenters, either here or in America, are charged with refusing the benefit of such an officer to the church in that country. Here they seem to have naturally no concern in the affair. There they have no power to prevent it, if government should think fit to send one. They would probably dislike, indeed, to see an order of men established among them, from whose persecutions their fathers fled into that wilderness, and whose future domination they may possibly fear, not knowing that their natures are changed. But the nonappointment of bishops for America seems to arise from another quarter. The same wisdom of government, probably, that prevents the sitting of convocations, and forbids, by noli prosequi’s, the persecution of Dissenters for non-subscription, avoids establishing bishops where the minds of people are not yet prepared to receive them cordially, lest the public peace should be endangered.
And now let us see how this persecution-account stands between the parties.
In New-England, where the legislative bodies are almost to a man Dissenters from the Church of England,
1. There is no test to prevent Churchmen holding offices.
2. The sons of Churchmen have the full benefit of the Universities.
3. The taxes for support of public worship, when paid by Churchmen, are given to the Episcopal minister.

In Old England,
1. Dissenters are excluded from all offices of profit and honour.
2. The benefits of education in the Universities are appropriated to the sons of Churchmen.
3. The clergy of the Dissenters receive none of the tythes paid by their people, who must be at the additional charge of maintaining their own separate worship.
But it is said, the Dissenters of America oppose the introduction of a Bishop.
In fact, it is not alone the Dissenters there that give the opposition (if not encouraging must be termed opposing) but the laity in general dislike the project, and some even of the clergy. The inhabitants of Virginia are almost all Episcopalians. The Church is fully established there, and the Council and General Assembly are perhaps to a man its members, yet when lately at a meeting of the clergy, a resolution was taken to apply for a Bishop, against which several however protested; the assembly of the province at their next meeting, expressed their disapprobation of the thing in the strongest manner, by unanimously ordering the thanks of the house to the protesters: for many of the American laity of the church think it some advantage, whether their own young men come to England for ordination, and improve themselves at the same time by conversation with the learned here, or the congregations are supplied by Englishmen, who have had the benefit of education in English universities, and are ordained before they come abroad. They do not therefore see the necessity of a Bishop merely for ordination, and confirmation is among them deemed a ceremony of no very great importance, since few seek it in England where Bishops are in plenty. These sentiments prevail with many churchmen there, not to promote a design, which they think must sooner or later saddle them with great expences to support it. As to the Dissenters, their minds might probably be more conciliated to the measure, if the Bishops here should, in their wisdom and goodness, think fit to set their sacred character in a more friendly light, by dropping their opposition to the Dissenters application for relief in subscription, and declaring their willingness that Dissenters should be capable of offices, enjoy the benefit of education in the universities, and the privilege of appropriating their tythes to the support of their own clergy. In all these points of toleration, they appear far behind the present Dissenters of New-England, and it may seem to some a step below the dignity of Bishops, to follow the example of such inferiors. I do not, however, despair of their doing it some time or other, since nothing of the kind is too hard for true christian humility. I am, Sir, your’s, &c.
A New-England-Man.
